Sub-Item 77C DREYFUS TREASURY PRIME CASH MANAGEMENT MATTER SUBMITTED TO A VOTE OF SECURITY HOLDERS A Special Meeting of Shareholders of Dreyfus Treasury Prime Cash Management (the “Fund”) was held on February 12, 2010 at 12:00 pm. Out of a total of 28,279,480,035.010 shares (“Shares”) entitled to vote at the Meeting, a total of 12,105,844,051.480 shares were represented at the Meeting, in person or by proxy. The meeting was adjourned to February 12, 2010 at 5:00 pm, not having received the required vote of the holders. The breakdown of the vote is as follows: Shares For Against Abstain 1. To approve the amending Fund’s policy regarding borrowing 9,200,364,419.620 2,069,369,296.210 836,110,335.650 2. To approve the Fund’s policy regarding lending 8,975,523,110.930 2,302,836,708.510 827,484,232.040 3. To permit investment in other investment companies 8,837,076,677.870 2,437,378,861.260 831,388,512.350 A Special Meeting of Shareholders of Dreyfus Treasury Prime Cash Management (the “Fund”) was held on February 12, 2010 at 5:00 pm. Out of a total of 28,279,480,035.010 shares (“Shares”) entitled to vote at the Meeting, a total of 12,930,764,869.260 shares were represented at the Meeting, in person or by proxy. The meeting was adjourned to February 14, 2010, not having received the required vote of the holders.
